         Case 1:17-cv-05692-PGG Document 105
                                         103 Filed 03/08/21
                                                   02/03/21 Page 1 of 8




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 M.G., a minor, by and through his parent and
 natural guardian R.G.; G.J., a minor, by and
 through his parent and natural guardian, C.J., on
 behalf of themselves and a class of those Case No. 1:17-CV-05692 (PGG) (KNF)
 similarly      situated;       and     BRONX
 INDEPENDENT LIVING SERVICES, a
                                                   XXXXXXXX ORDER GRANTING
                                                   [PROPOSED]
 nonprofit organization,
                                                   PRELIMINARY    APPROVAL    OF
                        Plaintiffs,                CLASS SETTLEMENT, CERTIFYING
                                                   SETTLEMENT CLASS, APPROVING
 -against-                                         NOTICE, AND SETTING DATES FOR
                                                   FINAL APPROVAL
 THE NEW YORK CITY DEPARTMENT OF
 EDUCATION; THE CITY OF NEW YORK;
 RICHARD A. CARRANZA, in his official
 capacity as Chancellor of the New York City
 Department of Education,

                         Defendants.



        WHEREAS, on July 27, 2017, the Named Plaintiffs filed a putative class action lawsuit in

the United States District Court for the Southern District of New York (No. 17-cv-05692) (the

“Action”) with allegations related to the provision of, inter alia, related services to certain students

with individualized education programs (“IEPs”) enrolled in schools operated by Defendant New

York City Department of Education (“DOE”) in the Bronx, including the use of Related Services

Authorizations (“RSAs”) for those students;

        WHEREAS, the Named Plaintiffs seek relief against the DOE and its chancellor

(collectively “DOE”) including alleged violations of the Individuals with Disabilities Education

Act (“IDEA”), 20 U.S.C. § 1400, et seq., Title II of the Americans with Disabilities Act (“ADA”),

42 U.S.C. § 12101, et seq., Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794,
             Case 1:17-cv-05692-PGG Document 105
                                             103 Filed 03/08/21
                                                       02/03/21 Page 2 of 8




(“Section 504”), and the New York City Human Rights Law, N.Y.C. Admin. Code § 8-101, et

seq.;

         WHEREAS, the Named Plaintiffs and DOE (collectively, the “Parties”), through their

respective counsel have entered into a Stipulation of Settlement, dated January 22, 2021, which

if approved by the Court resolves the claims raised in this Action by Plaintiffs and provides for

the dismissal of the City of New York as Defendant;

        WHEREAS the Plaintiffs have moved the Court, pursuant to Rule 23(e)(1)(c) for (i)

certification of a plaintiff class; (ii) preliminary approval of the proposed Settlement, a copy of

which is annexed as Exhibit 4 to the Seaborn Declaration dated January 22, 2021; (iii) approval of

the Notice of Proposed Settlement of Class Action (“Class Notice”), annexed as Exhibit A to

Exhibit 4 to the Seaborn Declaration; (iv) approval of a plan for providing notice to the class

proposed to be certified, as set forth below; and (v) assuming the preliminary approval is granted,

for a Fairness Hearing to be conducted no earlier than 104 days after the date that preliminary

approval is granted; and

         WHEREAS DOE does not oppose the Plaintiffs’ Motion;

         WHEREAS the Court has presided over proceedings in the above-captioned action and has

reviewed the pleadings and papers on file, and finds good cause appearing,

         IT IS HEREBY ORDERED AS FOLLOWS:

        1.       Unless otherwise stated, the terms in this Order have the meaning set forth in the

Settlement Agreement (Seaborn Decl., Exhibit 4).

        2.       The Court has jurisdiction over the subject matter of this action and personal

jurisdiction over the representative Plaintiffs, the proposed certified class, and the Defendants.




                                                  2
            Case 1:17-cv-05692-PGG Document 105
                                            103 Filed 03/08/21
                                                      02/03/21 Page 3 of 8




       3.       The action is certified as a class action pursuant to Rule 23 of the Federal Rules of

Civil Procedure on the following terms:

             a. The proposed Class is certified pursuant to Rules 23(a) and 23(b)(2) of the Federal

                Rules of Civil Procedure for purposes of settlement as follows:

                All students with individualized education programs (“IEPs”) (a)
                who, during the period from July 27, 2015, to the last day of the
                Court’s jurisdiction to enforce this Agreement, including any
                extensions thereof (“Ending Date”), attend, have attended, or will
                attend public schools operated by the New York City Department of
                Education (“DOE”) and located in the Bronx; (b) whose IEPs
                include recommendations for one or more related services, as
                defined in this Agreement, or did recommend such services during
                the period between July 27, 2015, and the Ending Date; and (c) who
                are eligible to receive related services under the Individuals with
                Disabilities Education Act. Students with IEPs who attended a DOE
                public school located in the Bronx between July 27, 2015, and
                March 13, 2020, but as of the date of this Agreement do not attend
                a DOE public school located in the Bronx, must have had an RSA
                issued on or after July 27, 2015, while they attended a DOE school
                in the Bronx, but did not receive their related services pursuant to
                such RSA during the period between July 27, 2015, and March 13,
                2020.

             b. The class meets the requirements for class certification under Rule 23(a) of the

                Federal Rules of Civil Procedure because (1) the number of class members is so

                numerous that joinder of all class members is impracticable; (2) there are questions

                of law or fact common to the class; (3) the claims of the Named Plaintiffs are typical

                of those of the class; and (4) the Named Plaintiffs and their counsel will fairly and

                adequately protect the interests of the class.

             c, As required by Rule 23(a)(1) of the Federal Rules of Civil Procedure, the class is

                “so numerous that joinder of all members is impracticable.” There are at least

                hundreds of individuals who meet the class definition. Moreover, the class

                composition is fluid.


                                                  3
Case 1:17-cv-05692-PGG Document 105
                                103 Filed 03/08/21
                                          02/03/21 Page 4 of 8




 d. As required by Rule 23(a)(2) of the Federal Rules of Civil Procedure, there are a

    number of questions of law or fact common to the class. These questions include

    whether students with IEPs who attend school at DOE schools located in the Bronx

    are provided the related services listed on their IEPs as required by the IDEA and

    New York State Education Law, and, if they are issued RSAs because the DOE has

    not provided services directly, whether they are able to invoke the RSAs to obtain

    the recommended related services.

 e. As required by Rule 23(a)(3) of the Federal Rules of Civil Procedure, the Named

    Plaintiffs’ claims are typical of the claims of the class. Each class member’s claims

    arise from their entitlement to receive related services, and all class members would

    benefit from the Named Plaintiffs’ actions and the relief afforded under the

    proposed Stipulation of Settlement.

 f. As required by Rule 23(a)(4) of the Federal Rules of Civil Procedure, the Named

    Plaintiffs fairly and adequately protect the interests of the plaintiff class in that (i)

    Plaintiffs M.G., G.J., and Bronx Independent Living Services do not have interests

    that are antagonistic to the interests of the class because all allege harm by DOE’s

    conduct and all will benefit from the relief requested in the Action; and (ii) the

    proposal class counsel, Disability Rights Advocates, are qualified, experienced, and

    capable of protecting and advancing the interests of the class.

 g. As required by Rule 23(b)(2) of the Federal Rules of Civil Procedure, the

    Defendant, DOE, has acted or refused to act on grounds that apply generally to the

    class, so that final injunctive relief is appropriate respecting the class as a whole.




                                       4
            Case 1:17-cv-05692-PGG Document 105
                                            103 Filed 03/08/21
                                                      02/03/21 Page 5 of 8




             h. Nothing contained herein shall be deemed to constitute a finding that any of DOE’s

                alleged actions or omissions violated Plaintiffs’ rights under any federal or State

                law. No finding contained herein shall be considered binding or precedential

                against DOE in any action unrelated to the instant proceeding.

       4.       The Court hereby appoints Plaintiffs M.G., G.J, and Bronx Independent Living

Services as Class representatives.

       5.       The Court hereby appoints Disability Rights Advocates, Plaintiffs’ attorneys of

record, as Class Counsel.

       6.       The Proposed Settlement Agreement is the product of arm’s length, serious,

informed and non-collusive negotiations between experienced and knowledgeable counsel.

       7.       The Proposed Settlement Agreement is fair and warrants the dissemination of

notice to the Class members apprising them of the Settlement.

       8.       The Court hereby grants preliminary approval of the terms and conditions contained

in the proposed Settlement Agreement. The Court preliminarily finds that the terms of the

Settlement Agreement appear to be within the range appropriate for possible approval, pursuant to

Rule 23(c) of the Federal Rules of Civil Procedure and applicable law.

       9.       The Court hereby approves the Class Notice annexed as Exhibit A to Exhibit 4 of

the Seaborn Declaration.

       10.      Within thirty (30) days of this Order Granting Preliminary Approval, the written

notice of the Settlement (i.e., the Full Notice and the Short Form Notice (collectively, the “Notice”)

shall be disseminated to the Class, substantially in the form attached as Exhibit A to Exhibit 4 to

the Declaration of Stuart Seaborn by the following means:

        •    Class Counsel and DOE will each post in a prominent place on their respective websites



                                                  5
            Case 1:17-cv-05692-PGG Document 105
                                            103 Filed 03/08/21
                                                      02/03/21 Page 6 of 8




             copies of the Notice — i.e., Full Notice and Short Form Notice.

        •    Class Counsel will further distribute the Notice to stakeholders and provide it through

             relevant email listservs, and Plaintiff BILS will post the Notice on its website and/or

             social media.

        •    DOE will email the Notice to the families of all current Class Members (current as of

             the date of Preliminary Approval) for whom the DOE has email addresses.

       11.       The Notice constitutes valid, due, and sufficient notice to the Class, constitutes the

best notice practicable under the circumstances, and complies fully with the requirements of Rule

23 of the Federal Rules of Civil Procedure. The proposed Notice apprises Class members in a fair

and neutral way of the existence of the Settlement Agreement and their rights with respect to the

Settlement Agreement.

       12.      The reasonable expense of giving notice to the Class, as ordered by the Court, shall

be paid by Defendants. Dissemination of the Notice as provided above is hereby authorized and

approved, and satisfies the notice requirement of Rule 23(e) of the Federal Rules of Civil Procedure.

       13.      A hearing is appropriate to consider whether this Court should grant final approval

to the Settlement Agreement, and to allow adequate time for members of the Class, or their counsel,

to support or oppose this settlement. The Court will schedule a fairness hearing at least 104 days

from the date of this order to permit notification of the proposed settlement to relevant authorities

pursuant to 28 U.S.C. § 1715 of the Class Action Fairness Act.

         14.  A Fairness Hearing pursuant to Rule 23(e), Federal Rules of Civil Procedure, shall
                                June 22, 2021 10:00           ___ in the United States District
 be held before the undersigned on _______ at ________a.m./p.m.

 Court for the Southern District of New York, Thurgood Marshall United States Courthouse, 40

 Foley Square, New York, NY 10007, Courtroom 705, to determine whether the proposed


                                                   6
           Case 1:17-cv-05692-PGG Document 105
                                           103 Filed 03/08/21
                                                     02/03/21 Page 7 of 8




 settlement is fair, reasonable, and adequate, and whether it should be finally approved by the

 Court. The hearing may be continued from time to time without further notice. The Fairness

 Hearing may be held remotely.

       15.      At least twenty-one (21) days before the Fairness Hearing, DOE and Class Counsel

will provide declarations to the Court attesting that they each disseminated the Notice.

       16.      Any member of the Class may enter an appearance on his or her own behalf in this

action through that Class member’s own attorney (at their own expense) but need not do so. Class

members who do not enter appearances through their own attorneys will be represented by Class

Counsel.

       17.      Any member of the Class may object to the proposed Settlement Agreement. Any

member of the Class who wishes to object must do so in writing, and all objections must be

postmarked by thirty (30) days prior to the Fairness Hearing, (postmark date is

    May 22
_________________, 2021), and must be sent to the Court, DOE, and Disability Rights Advocates

at the addresses listed in the Notice.

       18.      Any Class Member who fails to properly and timely file and serve objections or

comments shall be foreclosed from objecting to the Stipulation of Settlement, unless otherwise

ordered by the Court. Any member of the Class may also request permission to speak at the Fairness

Hearing by submitting a request in writing as outlined above, postmarked by this same deadline.

       19.      Class Counsel and DOE will respond to any timely filed objections not later than

twenty-one (21) days prior to the Fairness Hearing.

       20.      Plaintiffs will file their Motion for Final Approval of Settlement no later than

twenty-one (21) days before the Fairness Hearing.




                                                  7
          Case 1:17-cv-05692-PGG Document 105
                                          103 Filed 03/08/21
                                                    02/03/21 Page 8 of 8




          21.   If for any reason the Court does not endorse the Stipulation of Settlement without

material alteration, the proposed Settlement Agreement and all evidence and proceedings in

connection with the Settlement shall be null and void nunc pro tunc.

          22.   The Court further orders that pending further order from the Court, all proceedings

in this Action, except those contemplated herein and in the Stipulation of Settlement, shall be

stayed.

          IT IS SO ORDERED

        March 6
DATED: __________________, 2021



                                      ______________________________
                                      The Honorable Paul G. Gardephe
                                      United States District Judge




                                                 8
